Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 28-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is
 Rao et al. US 2019/0110754 who discloses machine learning for identifying and monitoring neurological disorders using a diagnostic model that merges video feed, audio feed and touch feed of an individual to predict neurological disorders (see figures 1 and 3).
Kusens et al. US 2017/0195637 disclose methods for detecting stroke symptoms by monitoring the face of an individual through video feed to identify reference points in the individual and superimpose the reference points on the face of the individual to allow motion tracking (see paragraph 0010).
Krishna Rao et al. US 2017/0046569 (cited in the IDS) discloses a system and method for predicting neurological disorders which analyzes the gait of individuals in video feeds to predict neurological disorders (see paragraph 0009).
Wetzel et al. discloses an automated analysis system for the detection and screening of neurological disorders and defects by tracking the eyes of an individual (see figure 7a). 
However none of the prior art of record discloses in combination with the other limitations of the claim processing the extracted features of interest by aligning the extracted features of interest to a common reference; generate a set of coordinates representing the features of interest; generate intensity-based features including a histogram of oriented gradients representing the extracted features of interest; provide the audio information, the position and depth information of eye movement, the set of coordinates representing the features of interest, and the intensity-based features to a predictive model to classify the audio information, the position and depth information of eye movement, the set of coordinates representing the features of interest, and the intensity-based features; and in response to the classification, predict a presence of one or more neurological deficits. Thus claims 28, 37 and 46 are allowable over the prior art of record. 
Claims 29-36,38-45, and 47 are allowable at least due to their dependency on the allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669